Citation Nr: 1722736	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing before the Board in a February 2012 substantive appeal.  However, he withdrew that request in a September 2016 statement.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for sleep apnea as secondary to service-connected PTSD, and entitlement to service connection for ischemic heart disease. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to service connection for sleep apnea as secondary to service-connected PTSD, and entitlement to service connection for ischemic heart disease, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2016 statements from the Veteran and his representative, the appeal of the claims for entitlement to service connection for sleep apnea as secondary to service-connected PTSD, and entitlement to service connection for ischemic heart disease, was withdrawn.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to these issues.  Accordingly, the Board does not have jurisdiction over the issues, and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for sleep apnea as secondary to service-connected PTSD is dismissed. 

The appeal as to the issue of entitlement to service connection for ischemic heart disease is dismissed. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


